Supplemental Opinion on Denial of Rehearing delivered March 21, 1984 James R. Cooper, Judge. In our original opinion, we held that, since Martha Ellis was a life tenant in possession, she could not adversely possess the 160 acres without first abandoning her homestead rights. The appellee, Luther Ellis, has filed a petition for rehearing which alleges that, perhaps, not all of the 160 acres could be so claimed by her. Therefore, says the appellee, she could have adversely possessed a portion of the land, specifically, that portion which exceeds the limits contained in the Arkansas Constitution, Article 9, section 4. That section limits the homestead to 160 acres, or an amount of land valued at no more than $2,500.00, but not less than 80 acres. The chancellor found that Martha Ellis adversely possessed the entire tract, and did not decide this issue. It appears from the record that Martha Ellis could have adversely possessed a portion of the 160 acres, that being the lands in excess of that which she could have claimed by virtue of her homestead rights under Article 9, section 4 of our Constitution and her dower rights. Accordingly, the appellee is correct in asserting that the case should be remanded for the chancellor to determine, in light of our original opinion, what lands were subject to adverse possession, if any. As to those lands, we hold that the chancellor’s finding of acts sufficient to constitute adverse possession is neither clearly erroneous or against a preponderance of the evidence. Reversed and remanded for further proceeding.